                                                           Case 2:20-cv-02250-JAD-VCF Document 9 Filed 01/13/21 Page 1 of 3


                                                       1   MICHAEL C. VAN, ESQ.
                                                           Nevada Bar No. 3876
                                                       2   GARRETT R. CHASE, ESQ.
                                                           Nevada Bar No. 14498
                                                       3
                                                           SHUMWAY VAN
                                                       4   8985 S. Eastern Ave., Suite 100
                                                           Las Vegas, Nevada 89123
                                                       5   Telephone: (702) 478-7770
                                                           Facsimile: (702) 478-7779
                                                       6   Email: michael@shumwayvan.com
                                                       7          garrett@shumwayvan.com
                                                           Attorneys and Local Counsel for Defendant
                                                       8
                                                           FARHAD NOVIAN (California Bar No. 118129; will comply with LR IA 11-2 within 14 days to
                                                       9   be admitted pro hac vice for this case)
                                                           farhad@novianlaw.com
                                                      10   ANDREW B. GOODMAN (California Bar No. 267972; will comply with LR IA 11-2 within 14
                                                      11   days to be admitted pro hac vice for this case)
Telephone: (702) 478-7770 Facsimile: (702) 478-7779




                                                           agoodman@novianlaw.com
                                                      12   NOVIAN & NOVIAN, LLP
       8985 South Eastern Avenue, Suite 100




                                                           1801 Century Park East, Suite 1201
                                                      13   Los Angeles, CA 90067
             Las Vegas, Nevada 89123




                                                           Telephone:     (310) 553-1222
                                                      14   Facsimile:     (310) 553-0222
                                                      15   Attorneys for Defendant
                                                                                      UNITED STATES DISTRICT COURT
                                                      16                                FOR THE DISTRICT OF NEVADA

                                                      17   MGM RESORTS INTERNATIONAL                         CASE NO.: 2:20-cv-02250-JAD-VCF
                                                           OPERATIONS, INC., a Nevada Corporation
                                                      18                                                     STIPULATION FOR EXTENSION OF TIME
                                                                         Plaintiffs,                         FOR DEFENDANT TYLT, INC. TO
                                                      19
                                                                                                             RESPOND TO COMPLAINT TO JANUARY
                                                      20          v.                                         19, 2021

                                                      21   TYLT, INC., a Delaware corporation                (First Request)
                                                      22                 Defendants.
                                                      23          Plaintiff MGM RESORTS INTERNATIONAL OPERATIONS, INC. (“MGM”) and
                                                      24   defendant TYLT, INC. (“Tylt”) (together, the “Parties”), by and through the undersigned counsel
                                                      25   of record, hereby stipulate to the following facts:
                                                      26          1.      On November 6, 2020, MGM filed its Complaint in the Eighth Judicial District
                                                      27   Court of Nevada, Case No. A-20-824370-C, which initiated this lawsuit.
                                                      28          2.      On December 11, 2020, Tylt removed this matter to this Court by filing a Notice to

                                                                                                        Page 1 of 3
                                                           Case 2:20-cv-02250-JAD-VCF Document 9 Filed 01/13/21 Page 2 of 3


                                                       1   Federal Court of Removal of Civil Action from State Court (ECF No. 1).

                                                       2          3.     Prior to removal of this matter to this Court, MGM granted Tylt an extension of

                                                       3   time to respond to MGM’s Complaint until January 4, 2021.

                                                       4          4.     MGM subsequently granted Tylt an extension until January 19, 2021 to respond to

                                                       5   MGM’s Complaint.

                                                       6          5.     The Parties hereby agree that Tylt shall have until January 19, 2021 to respond to

                                                       7   MGM’s Complaint.

                                                       8   IT IS SO STIPULATED.

                                                       9          DATED: January 12, 2021

                                                      10                                              SEMENZA KIRCHER RICKARD

                                                      11                                          By: /s/ Christopher D. Kircher
Telephone: (702) 478-7770 Facsimile: (702) 478-7779




                                                                                                      LAWRENCE J. SEMENZA, III, ESQ. #7174
                                                      12
                                                                                                      CHRISTOPHER D. KIRCHER, ESQ. #11176
       8985 South Eastern Avenue, Suite 100




                                                      13                                              JARROD L. RICKARD, ESQ. #10203
             Las Vegas, Nevada 89123




                                                                                                      KATIE L. CANNATA, ESQ. #14848
                                                      14                                              10161 Park Run Drive, Suite 150
                                                                                                      Las Vegas, Nevada 89145
                                                      15                                              Attorneys for Plaintiff
                                                                  DATED: January 12, 2021
                                                      16
                                                                                                      SHUMWAY VAN
                                                      17

                                                      18                                          By: /s/ Garrett R. Chase
                                                                                                      MICHAEL C. VAN, ESQ. #3876
                                                      19                                              GARRETT R. CHASE, ESQ. #14498
                                                                                                      8985 S. Eastern Ave., Suite 100
                                                      20                                              Las Vegas, Nevada 89123
                                                      21                                              Attorneys for Defendant

                                                      22
                                                                                                                                     IT IS SO ORDERED:
                                                      23

                                                      24                                                   ______________________________________
                                                      25                                                      UNITED STATES MAGISTRATE JUDGE

                                                      26
                                                                                                                          1-13-2021
                                                      27                                                          DATED:__________________________
                                                      28

                                                                                                    Page 2 of 3
                                                           Case 2:20-cv-02250-JAD-VCF Document 9
                                                                                               8 Filed 01/13/21
                                                                                                       01/12/21 Page 3 of 3


                                                       1                                CERTIFICATE OF SERVICE
                                                       2
                                                                   I, Christina Garcia, declare that I am employed by the law firm of Shumway Van, a citizen
                                                       3   of the United States of America, a resident of the state of Nevada, over the age of eighteen (18)
                                                           years, not a party to the above-entitled action, and competent to be a witness herein.
                                                       4
                                                                  On January 12, 2021 I caused a true and correct copy of the foregoing document to be
                                                       5   served on the person(s) listed below in the manner indicated:
                                                       6          Lawrence J. Semenza, III, Esq.                    Via Hand Delivery
                                                                  Email: ljs@skrlawyers.com
                                                       7                                                            Via First Class Mail
                                                                  Christopher D. Kircher, Esq.                      Via Facsimile
                                                                  Email: cdk@skrlawyers.com
                                                       8                                                            Via Electronic Mail
                                                                  Jarrod L. Rickard, Esq.
                                                                  Email : jlr@skrlawyers.com
                                                       9          Katie L. Cannata, Esq.
                                                                  Email: klc@skrlawyers.com
                                                      10
                                                                  SEMENZA KIRCHER RICKARD
                                                      11          10161 Park Run Dr., Ste. 150
Telephone: (702) 478-7770 Facsimile: (702) 478-7779




                                                                  Las Vegas, Nevada 89145
                                                      12
       8985 South Eastern Avenue, Suite 100




                                                                  Attorneys for Plaintiff MGM Resorts
                                                      13          International Operations, Inc.
             Las Vegas, Nevada 89123




                                                      14

                                                      15          DATED this 12th day of January, 2021.
                                                      16
                                                                                                        /s/ Christina Garcia
                                                      17                                                Christina Garcia – Legal Assistant
                                                                                                        Shumway Van
                                                      18                                                8985 S. Eastern Ave., Suite 100
                                                                                                        Las Vegas, Nevada 89123
                                                      19                                                Tel: (702) 478-7770
                                                                                                        Fax: (702) 478-7779
                                                      20                                                Email: christinag@shumwayvan.com
                                                      21

                                                      22

                                                      23

                                                      24

                                                      25

                                                      26
                                                      27

                                                      28

                                                                                                     Page 3 of 3
